          Case 3:20-cr-00223-IM         Document 43        Filed 04/09/21    Page 1 of 2




SCOTT ERIK ASPHAUG, OSB #833674
Acting United States Attorney
District of Oregon
CHRISTOPHER CARDANI
Assistant United States Attorney
Christopher.Cardani@usdoj.gov
1000 SW Third Ave., Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America




                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

 UNITED STATES OF AMERICA                             3:20-CR-00223-IM

         v.                                           MOTION TO REQUIRE DEFENSE
                                                      NOTICE OF WRITTEN INTENTION TO
 JACOB MICHAEL GAINES                                 INTRODUCE EXPERT EVIDENCE OF
                                                      MENTAL CONDITION
                 Defendant.

       The United States, though its undersigned counsel, herein moves this Court to require

defendant to provide written notice of his intention to introduce at trial any evidence relating to a

mental disease or defect. Support follows.

       Federal Rule of Criminal Procedure 12.2 states in part:

       (b) Notice of Expert Evidence of a Mental Condition. If a defendant intends to introduce

expert evidence relating to a mental disease or defect or any other mental condition of the

defendant bearing on … (1) the issue of guilt…, the defendant must – within the time provided for

filing a pretrial motion or at any later time the court sets – notify an attorney for the government

in writing of this intention and file a copy of the notice with the clerk.



Motion to Require Defense Notice of Written Intention to Introduce Expert Evidence of
Mental Condition                                                                 Page 1
           Case 3:20-cr-00223-IM        Document 43       Filed 04/09/21     Page 2 of 2




         Advisory Committee Notes to this Rule state that the objective is to prevent trial delay and

give the government time to prepare to meet the issue, which will usually require reliance upon

expert testimony. See Advisory Committee Notes to Fed. R. Crim. P. 12.2; United States v. Winn,

577 F.2d 86 (9th Cir. 1978).

         In letters transmitting government discovery in the present case, the government has

previously requested written notice from defendant under Fed. R. Crim. P. 12.2, but no notice has

been received. The government is thus unaware of any plans by defendant to rely on mental-based

evidence at trial, but requests the Court to grant this motion and order defendant to provide the

government and the clerk’s office written notice if he intends to present mental-based evidence at

trial.

         Dated: April 9, 2021                          Respectfully submitted,

                                                       SCOTT ERIK ASPHAUG
                                                       Acting United States Attorney


                                                       /S/ Christopher Cardani
                                                       CHRISTOPHER CARDANI
                                                       Assistant United States Attorney




Motion to Require Defense Notice of Written Intention to Introduce Expert Evidence of
Mental Condition                                                                 Page 2
